                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              October 24, 2018
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                HOUSTON DIVISION

TEX CHRISTOPHER, et al.,                        §
                                                §
                      Plaintiffs,               §
                                                §
VS.                                             §     CIVIL ACTION NO. H-18-3943
                                                §
                                                §
RHEA LAWSON, et al.,                            §
                                                §
                      Defendants.               §

                                            ORDER

       On October 19, 2018, Tex Christopher, Tracy Shannon, Calvin Miller, and Mark Sevier sued

Rhea Lawson and Sylvester Turner, alleging that Drag Queen Storytime at the Freed-Montrose

Library violates the Establishment Clause of the United States Constitution. (Docket Entry No. 1).

On October 23, 2018, the plaintiffs applied for a temporary restraining order to enjoin the event.

(Docket Entry No. 3). There is no basis to support the requested relief. The application is denied.

               SIGNED on October 24, 2018, at Houston, Texas.

                                                    ______________________________________
                                                             Lee H. Rosenthal
                                                       Chief United States District Judge
